Mr. Justice del Toro
delivered the opinion of the court.
José Morales and his wife sold to José Laó Figueroa and Leocadia Rodríguez an urban property in Caguas. The deed of purchase and sale having been presented in the registry of property, the registrar refused to record it “because as the registry does not show the civil status of the vendor when he acquired the property and such status has not been proved by lawful evidence, it is impossible to determine the lawful character thereof at the time of the acquisition or th© capacity of José Morales Garcia to dispose of the property, as bis separate property, it being immaterial that his wife is now a party to the deed, for there is no presumption that one who is married to a certain person was so married at some time in the past.” The registrar also assigned the curable defect of a contradiction between the area of the lot as stated in the deed and its area according to its former record in. the registry.
The vendees appealed from the decision of the registrar to this court.
In our opinion the defect pointed out by the registrar exists, put is of a curable nature according to the jurisprudence laid down by this court- in the cases of López v. Registrar of San Juan, 24 P. R. R. 389; Delgado v. Registrar of San Germán, 23 P. R. R. 654, and Ortiz v. Registrar of San Germán, 23 P. R. R. 652.
According to the deed the area of the lot is two hundred square meters, but according to its former record in the registry its area is two hundred and twenty-four meters. The discrepancy is obvious and we see no error on the part of the registrar in assigning it as a curable defect,-but, under the procedure in force, this does not prevent the recording of the deed.
Therefore the registrar is ordered to record the deed in question with the curable defects to which we have referred.

Reversed.

*6Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.